DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 02/11/2022.  Claims 1, 3, 5-9, 11, 16-18, 20-26, and 28-30 have been amended.  Claims 4, and 19 have been canceled.  Claims 1-3, 5-18, and 20-30 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 02/11/2022, with respect to claims 1-3, 5-18, and 20-30 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-18, and 20-30 has been withdrawn. 
However, upon further search and consideration in light of the amendment to the claims, claims 1-3, 5-18 and 20-30 are now in condition for allowance and is considered novel and non-obvious over the prior art and therefore are allowed.




Allowable Subject Matter
Claims 1-3, 5-18, and 20-30 are allowed.

	Regarding claim 1, the best prior art of record found during the examination of the present application, Kim et al. (US 2017/0018187 herein Kim), fails to specifically teach, suggest, or disclose adjusting, based on the detection, behavior of one or more features of the UE related to pedestrian to vehicle (P2V) transmissions, wherein the adjusting comprises disabling the P2V transmissions when: based on the detecting, the UE is detected to be inside a vehicle, and cellular vehicle-to-everything (C-V2X) communications are enabled in the vehicle.
	Kim teaches providing a service in a first device in a vehicle to everything (V2X) communication system.  The method includes transmitting a first message related to the service; receiving, from a second device, a second message notifying that the second device enters a zone related to the service; and transmitting, to the second device, a third message indicating that the first device confirms that the second device enters the zone (Abstract).  These teachings of Kim differ and fall short of the present application, therefore claim 1 is considered novel and non-obvious over the prior art and therefore is allowed.
	Claims 2-3, and 5-10 depend upon allowable claim 1, therefore these claims are also allowed.

	Regarding claim 11, the best prior art of record found during the examination of the present application, Kim et al. (US 2017/0018187 herein Kim), fails to specifically teach, suggest, or disclose detecting a user equipment (UE) that supports pedestrian to vehicle (P2V) transmissions is inside the vehicle; and sending, in response to the detection, one or more beacons that indicate cellular vehicle to everything (C-V2X) communications are operational in the vehicle.
Kim teaches providing a service in a first device in a vehicle to everything (V2X) communication system.  The method includes transmitting a first message related to the service; receiving, from a second device, a second message notifying that the second device enters a zone related to the service; and transmitting, to the second device, a third message indicating that the first device confirms that the second device enters the zone (Abstract).  These teachings of Kim differ and fall short of the present application, therefore claim 11 is considered novel and non-obvious over the prior art and therefore is allowed.
	Claims 12-15 depend upon allowable claim 11 therefore these claims are also allowed.

Regarding claim 16, the best prior art of record found during the examination of the present application, Kim et al. (US 2017/0018187 herein Kim), fails to specifically teach, suggest, or disclose adjust, based on the detection, behavior of one or more features of the UE related to pedestrian to vehicle (P2V) transmissions, herein, in order to adjust the behavior of the one or more features of the UE, the one or more processors are further configured to cause the UE to disable P2V transmissions when: based on the detection, the UE is inside a vehicle, and cellular vehicle-to-everything (C-V2X) communications is enabled in the vehicle.
Kim teaches providing a service in a first device in a vehicle to everything (V2X) communication system.  The method includes transmitting a first message related to the service; receiving, from a second device, a second message notifying that the second device enters a zone related to the service; and transmitting, to the second device, a third message indicating that the first device confirms that the second device enters the zone (Abstract).  These teachings of Kim differ and fall short of the present application, therefore claim 16 is considered novel and non-obvious over the prior art and therefore is allowed.
	Claims 17-18, and 20-25 depend upon allowable claim 16 therefore these claims are also allowed.

	Regarding claim 26, the best prior art of record found during the examination of the present application, Kim et al. (US 2017/0018187 herein Kim), fails to specifically teach, suggest, or disclose detect a user equipment (UE) that supports pedestrian to vehicle (P2V) transmissions is inside the vehicle; and send, in response to the detection, one or more beacons that indicate cellular vehicle to everything (C-V2X) communications are operational in the vehicle.
Kim teaches providing a service in a first device in a vehicle to everything (V2X) communication system.  The method includes transmitting a first message related to the service; receiving, from a second device, a second message notifying that the second device enters a zone related to the service; and transmitting, to the second device, a third message indicating that the first device confirms that the second device enters the zone (Abstract).  These teachings of Kim differ and fall short of the present application, therefore claim 26 is considered novel and non-obvious over the prior art and therefore is allowed.
	Claims 27-30 depend upon allowable claim 26 therefore these claims are also allowed.
	
	The Applicant's reply make evident the reasons for allowance.  Specifically, the substance of Applicant’s remarks filed on 02/11/2022 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648